Order entered January 6, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00219-CR

                              ANDREW SCOTT LOTT, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 194th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F12-40454-M

                                             ORDER
       The exhibit volume filed by court reporter Belinda Baraka does not contain any of the

exhibits admitted into evidence in the case. Accordingly, we ORDER Belinda Baraka, official

court reporter of the 194th Judicial District Court, to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit nos. 1, 2, 3, 4, 5, 7, 8, and 9.

       In his brief, appellant raises an issue related to the costs assessed against him. The

record, however, does not contain a cost bill or other document with an itemized list of costs

assessed in this case.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental clerk’s record containing a detailed itemization

of the costs assessed in this case, including but not limited to, specific court costs, fees, and court
appointed attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001,

the cost bill shall be signed by the officer who charged the cost or the officer who is entitled to

receive payment for the cost. We further ORDER that the supplemental clerk’s record include a

document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, Official Court Reporter, 194th Judicial District Court; Gary Fitzsimmons, Dallas

County District Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and

to counsel for all parties.


                                                     /s/    LANA MYERS
                                                            JUSTICE